Case 1:07-cv-00241-WES-PAS Document 611 Filed 03/29/21 Page 1 of 1 PageID #: 29360


                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
ANDREW C., by Next Friend Gregory )
C. Elliott; MATTHEW R., by Next     )
Friend Elaine Macintosh; and        )
SEAN M., by Next Friend Elaine      )
Macintosh; for themselves and       )
those similarly situated,           )
                                    )
          Plaintiffs,               )
                                    )
     v.                             )    C.A. No. 07-241 WES
                                    )
DANIEL McKEE, in his official       )
capacity as Governor of the State )
of Rhode Island; WOMAZETTA JONES, )
in her official capacity as         )
Secretary of the Executive Office )
of Health & Human Services; and     )
KEVIN AUCOIN, in his official       )
capacity as Acting Director of the )
Department of Children, Youth &     )
Families,                           )
                                    )
          Defendants.               )
___________________________________)

                                      ORDER

WILLIAM E. SMITH, District Judge.

      Pursuant to Defendants’ Notice of Exit from Sections 2, 3, and 9

of the Settlement Agreement, see ECF No. 610, and having heard no

objection from Plaintiffs, the Court confirms the Notice of Exit from

Sections 2, 3, and 9 of Settlement Agreement, ECF No. 586-1.

IT IS SO ORDERED.



William E. Smith
District Judge
Date: March 26, 2021
